Citation Nr: 1505249	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  13-03 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a traumatic brain injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1985 to January 1988.

This matter comes to the Board of Veterans' Appeals (Board) from a March 2011 rating decision of a Department of Veterans' Affairs (VA) Regional Office (RO). 

Records in the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed and considered.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  The appellant is entitled to a hearing before a Veterans Law Judge, either in person, or via video conference in lieu of an in-person hearing, if he so chooses.  38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700 (2014). 

The Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge in November 2014.  Unfortunately, the Board was unable to produce a written transcript of the proceeding due to audio malfunctions heard throughout the Veteran's testimony in the Digital Audio Recording System.  

In the event that a hearing has not been recorded in whole or in part due to equipment failure or other cause, or the official transcript of the hearing is lost or destroyed, and the recording upon which it was based is no longer available, an appellant may request another hearing.  38 C.F.R. § 20.717 (2014).

In December 2014 correspondence, the Board offered the Veteran an opportunity to testify at another hearing pursuant to 38 C.F.R. § 20.717.  The Veteran responded in December 2014 that he wanted to appear at another Video Conference hearing before the undersigned Veterans Law Judge.  Thus, a remand of this issue is necessary to afford the Veteran his requested hearing prior to further adjudication of his appeal.

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps to schedule the Veteran for a Video Conference hearing in accordance with his request.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




